DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeremy Harrison on 9/9/22 and confirmed for approval on 9/12/2022.
The application has been amended as follows: 
Claims 18, 20 will be rejoined in the application since method claim 18 as amended that includes all of the limitations as parallel apparatus claim 1 is now amended which is in condition for allowance.
Claims 10, 19 are now cancelled.
Claims 1-9, 11-18, 20 are allowed.
(Currently Amended) A surgical tool for a robotic surgical system, the surgical tool comprising:
a tool housing having a mounting portion for releasably securing the surgical tool to a carriage of the robotic surgical system;
tool circuity included in the tool housing and configured to communicate with corresponding circuitry of the robotic surgical system; and
an indicator provided on the tool housing and electrically connected to the tool circuitry, the tool circuitry including a capacitor and a first inductor connected to the indicator, 
wherein power induced via coupling of the first inductor and a second inductor associated with the corresponding circuit of the robotic surgical system charges the capacitor during a final use of the surgical tool, and 
wherein the indicator is activatable upon communicably coupling the tool circuitry with the corresponding circuitry of the robotic surgical system, and 

(Original) The surgical tool of claim 1, wherein the mounting portion includes a mounting surface that abuts a sterile barrier separating the surgical tool and the robotic surgical system when the tool housing is mounted in the carriage and, when the tool housing is mounted in the carriage, an inductor of the robotic surgical system couples with an inductor of the surgical tool wirelessly through the mounting surface of the tool housing.

(Original) The surgical tool of claim 1, wherein the indicator is selected from the group consisting of an LED light source, an electro-chromic material, a photo-chromic material, and a thermo-chromic material, and any combination thereof.

(Currently Amended) The surgical tool of claim 1, wherein the 

(Currently Amended) The surgical tool of claim 4, wherein power induced via coupling of the tool circuitry and corresponding circuitry charges the capacitor during [[a]] the final use of the surgical tool.

(Original) The surgical tool of claim 5, wherein uncoupling the tool circuitry and the corresponding circuitry discharges the capacitor of the surgical tool to illuminate the indicator.

(Original) The surgical tool of claim 5, wherein the tool circuitry discharges the capacitor to illuminate the indicator when coupled to the corresponding circuitry of the robotic surgical system.

(Original) The surgical tool of claim 7, wherein the indicator is obstructed from view when the tool housing is mounted within the carriage.

(Currently Amended) The surgical tool of claim 4, wherein power induced via coupling of the tool circuitry and the corresponding circuitry of the robotic surgical system charges the capacitor 

(Canceled) 

(Currently Amended) The surgical tool of claim 1 [[10]], wherein power induced via coupling of the first inductor and the second inductor builds charge in the capacitor during at least one preceding use of the surgical tool before the final use.

(Previously Presented) The surgical tool of claim 1, wherein the indicator includes an electro-chromic material that changes state when exposed to voltage, wherein the tool circuitry includes a controller that directs voltage to the electro-chromic material based on instructions indicative of the remaining useful life of the surgical tool.  

(Original) The surgical tool of claim 12, wherein the controller directs voltage to the electro-chromic material during or after a final use of the surgical tool.

(Original) The surgical tool of claim 12, wherein coupling of the tool circuitry and the corresponding circuitry of the robotic surgical system induces power in the tool circuitry that powers the controller.

(Original) The surgical tool of claim 1, wherein the indicator comprises a photo-chromic material that changes state when activated by a light source, wherein the light source emits a light that interacts with the photo-chromic material and thereby causes the photo-chromic material to change state. 

(Previously Presented) The surgical tool of claim 15, wherein the tool circuitry includes a controller that triggers the light source to emit light on the electro-chromic material when the remaining useful life of the surgical tool is reached or exhausted. 

(Original) The surgical tool of claim 15, wherein the light source is provided within the carriage of the robotic surgical system or within the tool housing of the surgical tool; and
wherein, when the light source is provided within the carriage of the robotic surgical system, the robotic surgical system supplies power to the light source. 

( Currently Amended and rejoined) A method of indicating tool life of a surgical tool utilizable with a robotic surgical system, the method comprising:
mounting a tool housing of the surgical tool to a carriage of the robotic surgical system;
inductively coupling a tool circuitry of the surgical tool with a corresponding circuitry of the robotic surgical system , the tool circuitry including a capacitor and a first inductor connected to an indicator provided on the tool housing and connected to the tool circuitry; 
generating power in the tool circuitry by inductively coupling the first inductor and a second inductor associated with the corresponding circuit of the robotic surgical system and thereby charging the capacitor during a final use of the surgical tool;
harvesting power from the robotic surgical system with the tool circuitry when the tool housing is mounted to the carriage, and thereby powering the indicator; and
activating the indicator to provide a visual indication of remaining useful life of the surgical tool.

(Canceled) 

(Currently Amended and rejoined) The method of claim 18 [[19]], wherein activating the indicator includes discharging the capacitor to power the indicator.

The following is an examiner’s statement of reasons for allowance: Claims 1 and 18 have not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claims with a surgical tool for a robotic surgical system comprising: an indicator provided on a tool housing and electrically connected to a tool circuitry, the tool circuitry including a capacitor and a first inductor connected to the indicator, wherein power induced via coupling of the first inductor and a second inductor associated with the corresponding circuit of the robotic surgical system charges the capacitor during a final use of the surgical tool, and wherein the indicator is activatable upon communicably coupling the tool circuitry with the corresponding circuitry of the robotic surgical system, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771